Sherwood, Judge,
delivered the opinion of the court.
It is unnecessary to do much more than make a statement - of this ease.
The plaintiff brought his action against one.Brown, to dissolve a co-partnership, then existing between them under the name of Brown & McLaughlin, and to settle the partnership , accounts, etc. Pending this litigation in the Common Pleas . Court, the plaintiff applied in vacation to the judge of that. conrt by petition entitled as of the cause then pending, and . referring thereto, praying, for certain grounds therein set forth, that Brown be enjoined and restrained.“ from drawing any money or deposit by him made in the name of J. G. Brown, or Brown & McLaughlin, with or in any bank, or • other persons, and also enjoining and restraining any bank, or the officers thereof,- or other persons, from paying any money1' or deposit to said Jno. G. Brown, and especially the First National Bank of Kansas City7, Missouri, until the final . termination of said cause, etc.” Without any notice to the First Rational Bank, and without its being made a party to tlie proceeding, an injunction, as prayed, was granted, directed to Jno. G. Brown alone, enjoining him from removing any deposit or money made by him in his individual or in the firm name, belonging to said firm, and also “enjoining and restraining any bank or the officers thereof, or other persons., from paying any of said money or deposits to said Jno. Cy Brown; and especially the First National Bank of Kansas *438City,” etc., etc. It was also ordered that a copy of the restraining order be served on the present defendant, which was done accordingly, in February, 1872.
Iu June, 1873, another copy of the restraining order accompanied by a summons, but without any petition, was issued from the court. The summons was directed to the sheriff of Jackson county, commanding him to “summon the First National Bank of Kansas City, Missouri, to be and appear, etc., to answer the petition of Lilburn H. McLaughlin for injunction heretofore served on you, in the ease of said McLaughlin vs. Jno. G. Brown, et ah; and to show to the court the amount of money or property belonging to the said John G. Brown, heretofore restrained, in your possession,” etc., etc. These papers were duly served.
At the next term the plaintiff filed certain- interrogatories, such as are usually propounded to garnishees. These interrogatories were entitled Lilburn II. McLaughlin vs. The First National Bank of Kansas City, and this is the first paper iu the' record thus entitled. The Bank answered under oath, showing the possession of a certain sum of money deposited by Brown, and this was nndenied until the next term, when it was denied by a plea entitled “Lilburn H. McLaughlin vs. Jno.
G. Brown, and The First National Bank of Kansas City, Mo., as garnishee on injunction of said Jno. G. Brown.” There being no further appearance on the part of the Bank, a trial was had on the answer to the interrogatories and the plea thereto, and a judgment rendered for a sum far in excess of that admitted to be due.
This judgment was rendered in a cause entitled “ Lilburn H. McLaughlin vs. The First National Bank of Kansas City, Mo., by injunction.” Upon what ground this judgment is rendered, the record does not declare; nor is it material to know. It is sufficient to say that the above recited proceedings are wholly unauthorized by law, and that the court never acquired any jurisdiction to render any judgment whatever ■against the defendant.
The judgment is reversed;
the other judges concur.